IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00129-CV

LONE STAR STEEL AKA BRAD STANDLEE
DBA LONE STAR STEEL,
                                                            Appellant
v.

SANDERS PLUMBING, INC.,
                                                            Appellee


                          From the 249th District Court
                             Johnson County, Texas
                            Trial Court No. 200900254


                                      ORDER


      We have been notified of the death of appellee’s counsel. Although there is no

formal procedure to delay this proceeding for this circumstance, in the interest of

justice, we abate this proceeding to allow appellee time to locate new counsel.

      The appeal and all appellate deadlines are abated as of the date of this Order.

The appeal will be automatically reinstated on December 9, 2013. Any deadline that

began to run and has not expired by the date of this Order will begin anew as of the
date the appeal is reinstated. Any document filed by a party after the date of this Order

and prior to the reinstatement of the appeal will be deemed filed on the same day, but

after, the appeal is reinstated.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 10, 2013




Lone Star Steel v. Sanders Plumbing, Inc.                                          Page 2